DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20030120183 A1) in view of Wells, etc., (US 20180121728 A1), further in view of Shachar, etc. (US 20080249395).
Regarding claim 1, Simmons teaches that a posture display method of a guiding channel (See Simmons: Figs. 3A-B, and [0082], “The pulleys in FIG. 3A are embedded in the underside of the molded shoulder pads also providing simple cable guiding channels in the molded form. However, where the shoulders are required to project directly upwards as if hanging from a bar, these pulleys will need to be placed slightly on the opposing sides to permit the full range of pull. Because the action cataloger who creates the scripts, etc. that guide the user wears effectively the same equipment, the distorting effects of such a moving pulley platform are naturally accommodated by all the other joint-control devices that move for the cataloger and then naturally move synchronously in a parallel fashion for the user as those actions are recreated”) , comprising:
determining an original position relation between a three-dimensional affected limb image and a virtual guiding channel displayed in a monitor (See Simmons: Figs. 19A-B, and [0653], “The addition of visual capture means to record the action cataloger's view when modeling are fairly obvious and also documented in the foundational patent application. However, if the user's head attitude is out of line with respect to the scripted values and body attitudes this would create a false replication because the view would not precisely match the body positions and original positions. Thus the current invention moves the image on the display in the following manner. If, for example, the user display image is 100 degrees of the user's field of view, which reflects 100 degrees of yaw (50 degrees each way from center) and”) according to an original position relation between the guiding channel and an affected limb;
obtaining posture change data of the guiding channel (See Simmons: Figs. 3A-B, and [0257], “Also, the 5.sup.th and 6.sup.th records have a logical joint number (959 and 960) which are actually devices rather than joint-control points. In this example, they are body attitude sensors indicating, at this particular point in the script (SeqNum), the body attitudes of different parts of the body (here the head, device #959 and the torso, device #960). The action cataloger had pretty good posture since his roll was 000 for both the head and torso located sensors and his pitch was close to 90 degrees. Higher levels of precision may be applicable for some applications in which case the field width for NewPosition will be increased”); and
adjusting a posture of the virtual guiding channel based on the posture change data (See Simmons: Figs. 12-17, and [0302], “The upper-attitude guidance device also, of course, has direct application to guiding the assistive clothing itself to control the direction and, where desirable, effect balance. Many paraplegics have the ability to control the head and neck. This can be used to allow them to direct their path, maintain balance "manually" (the automatic balancing logic can still take over when an imbalance tolerance is surpassed), adjust positions, etc. interactively when eating and drinking and even adjust speed of any operation. As will be shown, this allows a person paralyzed from the neck down to guide his path around and over obstacles and up even a spiral staircase simply by leaning the head in an intuitive, already natural-to-the-process manner”; and [0303], “Invisible Visual Display (optional): Allows the user to see the world around him while still monitoring his data. See FIG. 12 thru 17. This provides a user with a clear, even optometrist's corrected, view of the world while seeing, whenever desired and indicated by user entry means, data, menus, pick-lists, etc. that make guiding the assistive clothing as the user walks or typing a letter while on a plane practical”), so the relative position relation between the virtual guiding channel and the three­ dimensional affected limb image matches with the relative position relation between the guiding channel and the affected limb (See Simmons: Figs. 12-17, and [0653], “The addition of visual capture means to record the action cataloger's view when modeling are fairly obvious and also documented in the foundational patent application. However, if the user's head attitude is out of line with respect to the scripted values and body attitudes this would create a false replication because the view would not precisely match the body positions and original positions. Thus the current invention moves the image on the display in the following manner. If, for example, the user display image is 100 degrees of the user's field of view, which reflects 100 degrees of yaw (50 degrees each way from center) and”).
However, Simmons fails to explicitly disclose that a virtual guiding channel displayed in a monitor; and according to an original position relation between the guiding channel and an affected limb.
However, Wells teaches that a virtual guiding channel displayed in a monitor (See Wells: Figs. 1-4, and [0032], “FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments. The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment. The AR display 200 may include a virtual identification of a joint 202 of the patient 201, a reference wall 218 displayed in the real environment, or a plurality of virtual reference indications. The reference indications may include a virtual starting bubble 206, a virtual ending bubble 210, a virtual path of motion 208, virtual edges 214 and 216 to a path region, a virtual starting limb position 204, or a virtual ending limb position 212. In an example, the reference indications may include a virtual example starting bubble 220, a virtual example ending bubble 222, or a virtual example path region 224. The virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid within the AR environment on a representation of a therapist present in the real environment. In another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid on a virtual therapist. In yet another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed with a virtual limb (e.g., a body part of a virtual therapist without displaying an entire virtual therapist). In another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed without a virtual or without a therapist present in the real environment”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Simmons to have a virtual guiding channel displayed in a monitor as taught by Wells in order to enable detecting user interaction with the virtual target using a camera, so that the user interaction causing the virtual target can be removed from the augmented reality environment (See Wells: Fig. 5, and [0064], “The display 510 may display the AR environment overlaid on the real environment. The display 510 may show the virtual target, using the AR device 501, in the fixed position in the AR environment. In an example, the display 501 may remove the virtual target from display in the AR environment in response to detecting a user interaction with the virtual target. For example, when the virtual target is a line or bubble, the virtual target may be removed (e.g., fade out, popped, explode, etc.) when a user interacts with the virtual target (e.g., kicks the bubble, moves a body part past the line, etc.)”). Simmons teaches a method and system that may measure angles and positions of body portions, process the measured data, and move the limbs to the determined joint position angles; while Wells teaches a system and method that may capture the clinical movement, define automatically a path region and a virtual target, and display the virtual path and target in the augmented reality device. Therefore, it is obvious to one of ordinary skill in the art to modify Simmons by Wells to display the virtual guidance for the user for clinical applications. The motivation to modify Simmons by Wells is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Simmons, modified by Wells, fails to explicitly disclose that according to an original position relation between the guiding channel and an affected limb.
However, Shachar teaches that according to an original position relation between the guiding channel and an affected limb (See Shachar: Fig. 17, and [0191], “FIG. 17 is a schematic diagram of the coordinate systems and associated vector used in the fiducial alignment system 12. The CGCI's global coordinate system 100 is converted to the patient's local coordinate system 200 by the relative shift in the fiducial sensor position and orientation 300 from the fiducial sensor fixed position and orientation 400. When the fiducial alignment system 12 is "fixed", the local coordinate system 200 is given the value of the global coordinate system 100 with a model offset vector MO 405 added. The local position vector (LPV) 406 rigidly links the fiducial sensor position and orientation 300 to the local coordinate system position 204 in FIG. 7. The global orientation transformation matrix 12.500 in FIG. 15 is used to convert the global coordinate axes to the local coordinate axes 201-203”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Simmons to have according to an original position relation between the guiding channel and an affected limb as taught by Shachar in order to enables accurate detection of the position and orientation of an invasive medical device i.e. catheter, having the magnetic tip with a defined magnetic axis while moving in a patient's heart to guide, steer and advance the position of the invasive device and to accurately control the device position to provide three-dimensional imaging and to minimize the use of X-ray or other ionizing radiation (See Shachar: [0008], “Therefore, there is a substantial and unsatisfied need for an apparatus and method for detecting the position and orientation of a medical tool such as catheter and catheter like devices in order to guide, steer, advance the position of an invasive device and for accurately controlling their position, for providing three dimensional imaging and for minimizing the use of x-ray or other ionizing radiation”). Simmons teaches a method and system that may measure angles and positions of body portions, process the measured data, and move the limbs to the determined joint position angles; while Shachar teaches a system and method that may revise the magnetic catheter tip position and orientation precisely based on the global and local coordinate system conversions. Therefore, it is obvious to one of ordinary skill in the art to modify Simmons by Shachar to perform alignment of the limb and guiding channels with coordinate system transformations. The motivation to modify Simmons by Shachar is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Simmons, Wells, and Shachar teach all the features with respect to claim 1 as outlined above. Further, Simmons teaches that the posture display method according to claim 1, wherein the determining of the original position relation between the three-dimensional affected limb image and the virtual guiding channel displayed in the monitor according to the original position relation between the guiding channel and the affected limb further comprises:
determining coordinate information of the guiding channel in an absolute coordinate system according to coordinate information of the guiding channel in a reference coordinate system and a first conversion matrix between the reference coordinate system and the absolute coordinate system (See Simmons: Figs. 3A-B, and [0293], “For example, if (using a standing pitch of 90 degree vertical) the default vertical attitude of the head is 90,0,0 (pitch of 90, roll of 0 and yaw of 0) and the user's head nods forward resulting in 80,0,0 then the calculation means, if, for example, the current sensor application is directing a program to guide a mouse on a screen, will calculate a position on the screen relative to that change (and direct the cursor to move either by direct control or by the creation of compatible instructions for existing mouse drivers. One such calculation based on the sample above is: (where maximum considered pitch range is -30 degrees to 30 degrees based on 768 vertical pixels and maximum considered yaw range is -40 to 40 degrees based on a screen with 1024 horizontal pixels using X and Y coordinates from the true geometric x and y origin (bottom left of the screen)”); and
determining the original position relation between the three-dimensional affected limb image and the virtual guiding channel according to the coordinate information of the guiding channel in the absolute coordinate system and the coordinate information of the three-dimensional affected limb image in the absolute coordinate system (See Simmons: Figs. 19A-B, and [0653], “The addition of visual capture means to record the action cataloger's view when modeling are fairly obvious and also documented in the foundational patent application. However, if the user's head attitude is out of line with respect to the scripted values and body attitudes this would create a false replication because the view would not precisely match the body positions and original positions. Thus the current invention moves the image on the display in the following manner. If, for example, the user display image is 100 degrees of the user's field of view, which reflects 100 degrees of yaw (50 degrees each way from center) and”).
Regarding claim 3, Simmons, Wells, and Shachar teach all the features with respect to claim 2 as outlined above. Further, Shachar teaches that the posture display method according to claim 2, wherein the determining of the first conversion matrix further comprises: determining standard two-dimensional coordinates of positioning marks on the guiding channel in the absolute coordinate system based on coordinate information of the positioning marks on the guiding channel in a preset projection plane and the conversion relation between an image coordinate system corresponding to the coordinate information and the absolute coordinate system (See Shachar: Fig. 7, and [0080], “The operation console 13 in FIG. 1 includes the display screens (which produce displays as shown, for example in FIGS. 6-8 and 19-22), the haptic joystick 18 shown in FIG. 9, and a mouse (not shown). In the displays, the virtual catheter tip 905 in FIG. 7 is shown in relation to the user-selected three dimensional anatomical models 80. The view can be rotated and zoomed in and out for the proper perspective. Additional navigational reference icons 80.7 and 80.6 show the global view of the patient 1 and the local view of the heart respectively. The mouse-selectable command buttons 70 allow the operator to turn on or off graphical objects 80, customize the haptic cursor 920 in FIG. 7 and lay down position reference markers 90 within the virtual models 80. Position reference data 95 in FIG. 8 is also displayed as needed by the operator”);
obtaining three-dimensional coordinates of the positioning marks in the reference coordinate system (See Shachar: Figs. 7-8, and [0090], “FIG. 8 further expands on FIG. 7 by providing details of the command buttons 70. The command buttons that control the display of graphical objects can toggle on and off the display of the heart 78.1, cube 78.2, atrial parts model 78.4, and the patient's torso 78.5. The grid button 78.3 changes the z-coordinate elevation of the grid graphic 80.3 providing the operator/surgeon with the ability to further discern the location of the catheter tip 377 relative to the anatomical models 80 or turns the grid off”);	
establishing a functional relation between three-dimensional coordinates of the positioning marks in the reference coordinate system and a functional relation between two-dimensional coordinates to be matched and a second conversion matrix, the second conversion matrix being used for indicating a conversion relation between the reference coordinate system and the absolute coordinate system (See Shachar: Figs. 7-8, and [0034], “In one embodiment, the apparatus includes a user input device called a "virtual tip" that, in addition to being a representation of the actual or physical catheter tip advancing within the patient's body, possesses a positional relationship to the catheter tip. The virtual tip includes a haptic joystick that can be manipulated by the surgeon/operator and is also designed to deliver tactile feedback to the surgeon in the appropriate axis or axes if the actual tip encounters an obstacle. In other words, the virtual tip includes a joystick-type device that allows the surgeon to guide the actual catheter tip though the patient's body. When the actual catheter tip encounters an obstacle, the virtual tip provides tactile force feedback to the surgeon to indicate the presence of the obstacle”);
adjusting parameters contained in the second conversion matrix, and calculating corresponding two-dimensional coordinates to be matched based on the functional relation until the two-dimensional coordinates to be matched match with the standard two-dimensional coordinates (See Shachar: Figs. 7-8, and [0044], “In one embodiment, operation of the catheter guidance system is as follows: i) the operator adjusts the physical position of the virtual tip, ii) a change in the virtual tip position is encoded and provided along with data from the detector system and a 6-DOF sensor to a control system, iii) the control system generates servo-system commands that are sent to a servo system control apparatus, iv) the servo system control apparatus operates the servo mechanisms to adjust the force (B) of one or more electromagnet clusters. The position of the actual magnetic catheter tip within the patient's body to change, v) the new position of the actual catheter tip is then sensed by the detector and the position of a plurality of fiducial markers are sensed by the 6-DOF sensor, thereby allowing synchronization and superimposing of the catheter position on an image produced by fluoroscopy and/or other imaging modality, and vi) providing feedback to the servo system control apparatus and to operator interface and updating the displayed image of the actual catheter tip position in relation to the patient's internal body structures”); and
determining the first conversion matrix according to the parameters corresponding to the two-dimensional coordinates to be matched that match with the standard two­ dimensional coordinates (See Shachar: Fig. 18, and [0201], “FIG. 18 is the general form of the transformation matrix for rotation about an arbitrary axis (left-handed coordinates), Rot (u,v,w,th) 12.501. Rot (u,v,w,th) 12.501 rotates any vector or point about the vector &lt;u,v,w&gt;by angle th. This is used to rotate the fiducial fixed axes 400 to the current fiducial axes 300 in six standard yaw, pitch, and roll rotations. First, the fiducial fixed orientation is unrotated relative to a global coordinate alignment 100, and then is rotated to the current fiducial sensor orientation 300. The matrix multiplication of these rotations gives the global orientation matrix, GO 12.500. When multiplied by the global orientation matrix, GO 12.500, three dimensional virtual models 80, location points, and vectors are converted from the global coordinate system 100 to the local coordinate system 200”).
Regarding claim 4, Simmons, Wells, and Shachar teach all the features with respect to claim 3 as outlined above. Further, Simmons teaches that the posture display method according to claim 3, wherein the determining of the two-dimensional coordinates to be matched, match with the standard two-dimensional coordinates, when a two-norm between the two-dimensional coordinates to be matched and the standard two-dimensional coordinates is not greater than a preset threshold (See Simmons: Fig. 1, and [0624], “Using the means described above or any of the many alternative programmatic and device supported means for locating an appropriate action script and a congruent position in it relative to the user's current activity and keeping up with or following that script as the user walks, etc. all of which are applicable to a variety of similar applications of the current invention, the assistive clothing can passively, as in passive fall and spasm protection above, "jump in" when needed to correct a defective gait. The assistive clothing's software, following the progress of a user through a congruent script, continuously compares each joint's positional data against that of the script's NewPosition values to obtain a difference. That simple numerical difference is then compared with a tolerance that may be, by implementer preference, a general set of norms (like a percentage of deviation) or a table of norms with a tolerance unique to each joint within each action type. If the difference in the current position with the recorded congruent position in the action script exceeds the norm tolerance, the assistive clothing engages (in the embodiment described earlier the actuator clutch engages), quickly moves that joint to the appropriate position and then, typically, immediately disengages”).
Regarding claim 5, Simmons, Wells, and Shachar teach all the features with respect to claim 1 as outlined above. Further, Simmons teaches that the posture display method according to claim 1, wherein the guiding channel keeps a contact status with a preset target spot in the affected limb, and the obtaining the posture change data of the guiding channel further comprises: obtaining angle change data of the guiding channel relative to each coordinate axis of the reference coordinate system (See Simmons: Figs. 16A-B, and [0046], “FIG. 16A illustrates another viewer embodiment where the beam splitter which, like all the beam splitters in these illustrations, is optionally vacuum coated with aluminum or other partially reflective surface allowing higher signal-to-outside-view ratio. Here, the axis of rotation of the hideable beam splitter is perpendicular to the paper. The beam splitter can be parked either against the image source above or against the inside of the glasses lens when imaging is not active. FIG. 16B is a top view illustrating an embodiment providing substantially more panorama of view. On the left the two beam splitters (shown in retracted form) appear rectangular from the top. They may, in fact, be rectangular but a slightly concave to the user beam-splitter embodiment can provide field of view improvements particularly for some advanced imaging options illustrated in FIG. 17. On the right of FIG. 16B, the LCD or other image source above the beam splitter is shown taking up, potentially, all the area between the forward glasses rim and the forehead and thus greatly increasing the potential field of view, amount of data displayable and resolution. The angle of the image source and the beam splitter can be modified to further increase the image source area including angling the forward edge up on the axis perpendicular to the paper (along with the connected beam splitter making the imaging area potentially deeper without reaching forward of the glasses frame) or rotating the rear of the image source upwards resting higher against the forehead which also increases the potential size of the display. When that is done, the angle of the beam splitter is changed to correct the image to the eye and digital enhancement of the pre-transmitted image is used to pre-balance any warping or compressed images due to sharpness of angle”).
Regarding claim 6, Simmons, Wells, and Shachar teach all the features with respect to claim 5 as outlined above. Further, Simmons teaches that the posture display method according to claim 5, wherein the adjusting of the posture of the virtual guiding channel according to the posture change data further comprises:
obtaining coordinate information of the guiding channel after adjustment in the reference coordinate system according to the angle change data and the original position information of the guiding channel in the reference coordinate system (See Simmons: Fig. 1, and [0153], “For the moment we are considering and calculating a single coordinate in that system of all possible positions for a joint that processing means has just selected for testing and advanced us to. In this example these retraction values can be integers whose scalar value is reflective of the breadth of one of the stepper or servo motor's micro-steps. Now, at this particular coordinate point in the universe of all possible angles and directions of the joint, we would like to know how to apply a perfectly offsetting force that would not move the joint from it's soon-to-be achieved position but would simply anchor it with calculated tension. Since the geometry of the position will almost always require that no two tendons have the same additive retraction (which is further complicated by the vagaries of the unique joint), this optional form of calculation by testing is a practical means in an effective embodiment to see what that complex set of relationships would actually be”);
determining the coordinate information of the guiding channel after adjustment in the absolute coordinate system according to the coordinate information of the guiding channel after adjustment in the reference coordinate system and the conversion relation between the reference coordinate system and the absolute coordinate system (See Simmons: Figs. 3A-B, and [0089], “The optional use of these clutch-based and/or other obvious means to selectively engage either or both spindles with or without brakes all responsive to computing means makes it possible to automatically adjust not only the position and tension of the tendon for automatic configuration and equipment positional adjustment but also provides means to adjust the amount of distending of the elastic means. This makes it possible for the current invention to programmatically adjust the length of tendons to a user's body for a custom prosthetics fit and also balance the ratio of actuator load to elastic support to desired control power and efficiency relative to the user's weight or even what the user is doing at the moment. The device is, in that embodiment, selectively adjustable even on-the-fly (in the midst of an operation or a transition to provide context-sensitive functionality) to switch anywhere from maximum power exerted on the strong side to degrees of added economy. These adjustment capabilities also open the door to a vast array of options, most programmatically controllable, such as the ability to disengage the elastic means for exceptional or accidental circumstances, make custom and even context sensitive adjustments to elastic means' strength, and even "jacking" up the distention (and thus the potential strength) of the elastic means well above the power of the actuation means to so distend it for special actions by choosing to effect that excess distention during points in a stroke where the weight of the limb being controlled contributes its weight to the process”); and
adjusting the posture of the virtual guiding channel according to the coordinate information of the guiding channel after adjustment in the absolute coordinate system (See Simmons: Figs. 3A-B, and [0263], “Now, for example, we can create a catalogued procedure to move from such a standard seated position to a standing position. This, of course, can involve hundreds to thousands of steps for each active joint. To show one means for one script to call another, we added a 7th record to the sample just above which identifies the script identified by ActionCode=100 which brings us to the sample script below. Thus the user chose a script that both corrected seating posture to a standardized position and then called the following standing script”).
Regarding claim 7, Simmons, Wells, and Shachar teach all the features with respect to claim 3 as outlined above. Further, Shachar teaches that the posture display method according to claim 3, wherein the number of the positioning marks is not less than four, with at least one of the positioning marks in a different plane from the others (See Shachar: Fig. 7, and [0080], “The operation console 13 in FIG. 1 includes the display screens (which produce displays as shown, for example in FIGS. 6-8 and 19-22), the haptic joystick 18 shown in FIG. 9, and a mouse (not shown). In the displays, the virtual catheter tip 905 in FIG. 7 is shown in relation to the user-selected three dimensional anatomical models 80. The view can be rotated and zoomed in and out for the proper perspective. Additional navigational reference icons 80.7 and 80.6 show the global view of the patient 1 and the local view of the heart respectively. The mouse-selectable command buttons 70 allow the operator to turn on or off graphical objects 80, customize the haptic cursor 920 in FIG. 7 and lay down position reference markers 90 within the virtual models 80. Position reference data 95 in FIG. 8 is also displayed as needed by the operator”).
Regarding claim 8, Simmons, Wells, and Shachar teach all the features with respect to claim 1 as outlined above. Further, Simmons, Wells, and Shachar teach that a posture display device of a guiding channel (See Simmons: Figs. 3A-B, and [0082], “The pulleys in FIG. 3A are embedded in the underside of the molded shoulder pads also providing simple cable guiding channels in the molded form. However, where the shoulders are required to project directly upwards as if hanging from a bar, these pulleys will need to be placed slightly on the opposing sides to permit the full range of pull. Because the action cataloger who creates the scripts, etc. that guide the user wears effectively the same equipment, the distorting effects of such a moving pulley platform are naturally accommodated by all the other joint-control devices that move for the cataloger and then naturally move synchronously in a parallel fashion for the user as those actions are recreated”), comprising: 
a host computer with memory and at least one processor (See Simmons: Fig. 3, and [0122], “Second Means: By creating a means to avoid contact with rotation points such as those over the joint itself by managing it from three or more points (in 3-dimensional joints, 2 in 2-D) on a control plane representative of the joint's attitude but not from points on that control plane. Instead, that control plane is managed from significantly above and/or below the control plane and the joint it controls. This allows programmatically-driven, self-adjustable prosthesis embodiments that don't attach to the joint at all. In the wrist of FIG. 1 for example, although the tendon example used here does touch the wrist, when it is load-bearing and in close contact (such as tendon C as the wrist can be visualized as being pulled by C from the leftmost illustration to the center illustration) it does not rub in contra direction to the joint producing abrasions and heat but "rolls" with the limb much like a ball bearing rolls over surfaces eliminating friction. Using the joint-control processes described further below, this hardware approach can provide, for example, firmer knee support than a typical knee brace with computer-guided positional correction and while leaving the knee itself alone. Similarly, FIG. 3 illustrates a similar arrangement for the ankles”);
a determining module executing in the host computer, the determining module determining an original position relation between a three-dimensional affected limb image (See Simmons: Figs. 19A-B, and [0653], “The addition of visual capture means to record the action cataloger's view when modeling are fairly obvious and also documented in the foundational patent application. However, if the user's head attitude is out of line with respect to the scripted values and body attitudes this would create a false replication because the view would not precisely match the body positions and original positions. Thus the current invention moves the image on the display in the following manner. If, for example, the user display image is 100 degrees of the user's field of view, which reflects 100 degrees of yaw (50 degrees each way from center) and”) and a virtual guiding channel displayed in a monitor (See Wells: Figs. 1-4, and [0032], “FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments. The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment. The AR display 200 may include a virtual identification of a joint 202 of the patient 201, a reference wall 218 displayed in the real environment, or a plurality of virtual reference indications. The reference indications may include a virtual starting bubble 206, a virtual ending bubble 210, a virtual path of motion 208, virtual edges 214 and 216 to a path region, a virtual starting limb position 204, or a virtual ending limb position 212. In an example, the reference indications may include a virtual example starting bubble 220, a virtual example ending bubble 222, or a virtual example path region 224. The virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid within the AR environment on a representation of a therapist present in the real environment. In another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid on a virtual therapist. In yet another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed with a virtual limb (e.g., a body part of a virtual therapist without displaying an entire virtual therapist). In another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed without a virtual or without a therapist present in the real environment”) according to an original position relation between the guiding channel and an affected limb (See Shachar: Fig. 17, and [0191], “FIG. 17 is a schematic diagram of the coordinate systems and associated vector used in the fiducial alignment system 12. The CGCI's global coordinate system 100 is converted to the patient's local coordinate system 200 by the relative shift in the fiducial sensor position and orientation 300 from the fiducial sensor fixed position and orientation 400. When the fiducial alignment system 12 is "fixed", the local coordinate system 200 is given the value of the global coordinate system 100 with a model offset vector MO 405 added. The local position vector (LPV) 406 rigidly links the fiducial sensor position and orientation 300 to the local coordinate system position 204 in FIG. 7. The global orientation transformation matrix 12.500 in FIG. 15 is used to convert the global coordinate axes to the local coordinate axes 201-203”);
an obtaining module executing in the host computer, the obtaining module obtaining posture change data of the guiding channel (See Simmons: Figs. 3A-B, and [0257], “Also, the 5.sup.th and 6.sup.th records have a logical joint number (959 and 960) which are actually devices rather than joint-control points. In this example, they are body attitude sensors indicating, at this particular point in the script (SeqNum), the body attitudes of different parts of the body (here the head, device #959 and the torso, device #960). The action cataloger had pretty good posture since his roll was 000 for both the head and torso located sensors and his pitch was close to 90 degrees. Higher levels of precision may be applicable for some applications in which case the field width for NewPosition will be increased”); and
an adjusting module executing in the host computer, the adjusting module adjusting posture of the virtual guiding channel based on the posture change data (See Simmons: Figs. 12-17, and [0302], “The upper-attitude guidance device also, of course, has direct application to guiding the assistive clothing itself to control the direction and, where desirable, effect balance. Many paraplegics have the ability to control the head and neck. This can be used to allow them to direct their path, maintain balance "manually" (the automatic balancing logic can still take over when an imbalance tolerance is surpassed), adjust positions, etc. interactively when eating and drinking and even adjust speed of any operation. As will be shown, this allows a person paralyzed from the neck down to guide his path around and over obstacles and up even a spiral staircase simply by leaning the head in an intuitive, already natural-to-the-process manner”; and [0303], “Invisible Visual Display (optional): Allows the user to see the world around him while still monitoring his data. See FIG. 12 thru 17. This provides a user with a clear, even optometrist's corrected, view of the world while seeing, whenever desired and indicated by user entry means, data, menus, pick-lists, etc. that make guiding the assistive clothing as the user walks or typing a letter while on a plane practical”), so as to match a relative position relation between the virtual guiding channel and the three-dimensional affected limb image with a relative position relation between the guiding channel and the affected limb (See Simmons: Figs. 12-17, and [0653], “The addition of visual capture means to record the action cataloger's view when modeling are fairly obvious and also documented in the foundational patent application. However, if the user's head attitude is out of line with respect to the scripted values and body attitudes this would create a false replication because the view would not precisely match the body positions and original positions. Thus the current invention moves the image on the display in the following manner. If, for example, the user display image is 100 degrees of the user's field of view, which reflects 100 degrees of yaw (50 degrees each way from center) and”).
Regarding claim 9, Simmons, Wells, and Shachar teach all the features with respect to claim 1 as outlined above. Further, Simmons, Wells, and Shachar teach that a computer program product for posture display of a guiding channel, the computer program product including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method (See Simmons: Figs. 3A-B, and [0082], “The pulleys in FIG. 3A are embedded in the underside of the molded shoulder pads also providing simple cable guiding channels in the molded form. However, where the shoulders are required to project directly upwards as if hanging from a bar, these pulleys will need to be placed slightly on the opposing sides to permit the full range of pull. Because the action cataloger who creates the scripts, etc. that guide the user wears effectively the same equipment, the distorting effects of such a moving pulley platform are naturally accommodated by all the other joint-control devices that move for the cataloger and then naturally move synchronously in a parallel fashion for the user as those actions are recreated”) including:
determining an original position relation between a three-dimensional affected limb image (See Simmons: Figs. 19A-B, and [0653], “The addition of visual capture means to record the action cataloger's view when modeling are fairly obvious and also documented in the foundational patent application. However, if the user's head attitude is out of line with respect to the scripted values and body attitudes this would create a false replication because the view would not precisely match the body positions and original positions. Thus the current invention moves the image on the display in the following manner. If, for example, the user display image is 100 degrees of the user's field of view, which reflects 100 degrees of yaw (50 degrees each way from center) and”) and a virtual guiding channel displayed in a monitor (See Wells: Figs. 1-4, and [0032], “FIG. 2 illustrates an augmented reality (AR) display 200 in accordance with some embodiments. The AR display 200 may be used by a patient 201, to display virtual aspects in a real environment. The AR display 200 may include a virtual identification of a joint 202 of the patient 201, a reference wall 218 displayed in the real environment, or a plurality of virtual reference indications. The reference indications may include a virtual starting bubble 206, a virtual ending bubble 210, a virtual path of motion 208, virtual edges 214 and 216 to a path region, a virtual starting limb position 204, or a virtual ending limb position 212. In an example, the reference indications may include a virtual example starting bubble 220, a virtual example ending bubble 222, or a virtual example path region 224. The virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid within the AR environment on a representation of a therapist present in the real environment. In another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed overlaid on a virtual therapist. In yet another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed with a virtual limb (e.g., a body part of a virtual therapist without displaying an entire virtual therapist). In another example, the virtual example starting bubble 220, the virtual example ending bubble 222, or the virtual example path region 224 may be displayed without a virtual or without a therapist present in the real environment”) according to an original position relation between the guiding channel and an affected limb (See Shachar: Fig. 17, and [0191], “FIG. 17 is a schematic diagram of the coordinate systems and associated vector used in the fiducial alignment system 12. The CGCI's global coordinate system 100 is converted to the patient's local coordinate system 200 by the relative shift in the fiducial sensor position and orientation 300 from the fiducial sensor fixed position and orientation 400. When the fiducial alignment system 12 is "fixed", the local coordinate system 200 is given the value of the global coordinate system 100 with a model offset vector MO 405 added. The local position vector (LPV) 406 rigidly links the fiducial sensor position and orientation 300 to the local coordinate system position 204 in FIG. 7. The global orientation transformation matrix 12.500 in FIG. 15 is used to convert the global coordinate axes to the local coordinate axes 201-203”);
obtaining posture change data of the guiding channel (See Simmons: Figs. 3A-B, and [0257], “Also, the 5.sup.th and 6.sup.th records have a logical joint number (959 and 960) which are actually devices rather than joint-control points. In this example, they are body attitude sensors indicating, at this particular point in the script (SeqNum), the body attitudes of different parts of the body (here the head, device #959 and the torso, device #960). The action cataloger had pretty good posture since his roll was 000 for both the head and torso located sensors and his pitch was close to 90 degrees. Higher levels of precision may be applicable for some applications in which case the field width for NewPosition will be increased”); and
adjusting a posture of the virtual guiding channel based on the posture change data (See Simmons: Figs. 12-17, and [0302], “The upper-attitude guidance device also, of course, has direct application to guiding the assistive clothing itself to control the direction and, where desirable, effect balance. Many paraplegics have the ability to control the head and neck. This can be used to allow them to direct their path, maintain balance "manually" (the automatic balancing logic can still take over when an imbalance tolerance is surpassed), adjust positions, etc. interactively when eating and drinking and even adjust speed of any operation. As will be shown, this allows a person paralyzed from the neck down to guide his path around and over obstacles and up even a spiral staircase simply by leaning the head in an intuitive, already natural-to-the-process manner”; and [0303], “Invisible Visual Display (optional): Allows the user to see the world around him while still monitoring his data. See FIG. 12 thru 17. This provides a user with a clear, even optometrist's corrected, view of the world while seeing, whenever desired and indicated by user entry means, data, menus, pick-lists, etc. that make guiding the assistive clothing as the user walks or typing a letter while on a plane practical”), so the relative position relation between the virtual guiding channel and the three­ dimensional affected limb image matches with the relative position relation between the guiding channel and the affected limb (See Simmons: Figs. 12-17, and [0653], “The addition of visual capture means to record the action cataloger's view when modeling are fairly obvious and also documented in the foundational patent application. However, if the user's head attitude is out of line with respect to the scripted values and body attitudes this would create a false replication because the view would not precisely match the body positions and original positions. Thus the current invention moves the image on the display in the following manner. If, for example, the user display image is 100 degrees of the user's field of view, which reflects 100 degrees of yaw (50 degrees each way from center) and”).
Regarding claim 10, Simmons, Wells, and Shachar teach all the features with respect to claim 9 as outlined above. Further, Simmons teaches that the computer program product of claim 9, wherein the determining of the original position relation between the three-dimensional affected limb image and the virtual guiding channel displayed in the monitor according to the original position relation between the guiding channel and the affected limb further comprises:
determining coordinate information of the guiding channel in an absolute coordinate system according to coordinate information of the guiding channel in a reference coordinate system and a first conversion matrix between the reference coordinate system and the absolute coordinate system (See Simmons: Figs. 3A-B, and [0293], “For example, if (using a standing pitch of 90 degree vertical) the default vertical attitude of the head is 90,0,0 (pitch of 90, roll of 0 and yaw of 0) and the user's head nods forward resulting in 80,0,0 then the calculation means, if, for example, the current sensor application is directing a program to guide a mouse on a screen, will calculate a position on the screen relative to that change (and direct the cursor to move either by direct control or by the creation of compatible instructions for existing mouse drivers. One such calculation based on the sample above is: (where maximum considered pitch range is -30 degrees to 30 degrees based on 768 vertical pixels and maximum considered yaw range is -40 to 40 degrees based on a screen with 1024 horizontal pixels using X and Y coordinates from the true geometric x and y origin (bottom left of the screen)”); and
determining the original position relation between the three-dimensional affected limb image and the virtual guiding channel according to the coordinate information of the guiding channel in the absolute coordinate system and the coordinate information of the three-dimensional affected limb image in the absolute coordinate system (See Simmons: Figs. 19A-B, and [0653], “The addition of visual capture means to record the action cataloger's view when modeling are fairly obvious and also documented in the foundational patent application. However, if the user's head attitude is out of line with respect to the scripted values and body attitudes this would create a false replication because the view would not precisely match the body positions and original positions. Thus the current invention moves the image on the display in the following manner. If, for example, the user display image is 100 degrees of the user's field of view, which reflects 100 degrees of yaw (50 degrees each way from center) and”).
Regarding claim 11, Simmons, Wells, and Shachar teach all the features with respect to claim 9 as outlined above. Further, Shachar teaches that the computer program product of claim 9, wherein the determining of the first conversion matrix further comprises:
determining standard two-dimensional coordinates of positioning marks on the guiding channel in the absolute coordinate system based on coordinate information of the positioning marks on the guiding channel in a preset projection plane and the conversion relation between an image coordinate system corresponding to the coordinate information and the absolute coordinate system (See Shachar: Fig. 7, and [0080], “The operation console 13 in FIG. 1 includes the display screens (which produce displays as shown, for example in FIGS. 6-8 and 19-22), the haptic joystick 18 shown in FIG. 9, and a mouse (not shown). In the displays, the virtual catheter tip 905 in FIG. 7 is shown in relation to the user-selected three dimensional anatomical models 80. The view can be rotated and zoomed in and out for the proper perspective. Additional navigational reference icons 80.7 and 80.6 show the global view of the patient 1 and the local view of the heart respectively. The mouse-selectable command buttons 70 allow the operator to turn on or off graphical objects 80, customize the haptic cursor 920 in FIG. 7 and lay down position reference markers 90 within the virtual models 80. Position reference data 95 in FIG. 8 is also displayed as needed by the operator”);
obtaining three-dimensional coordinates of the positioning marks in the reference coordinate system (See Shachar: Figs. 7-8, and [0090], “FIG. 8 further expands on FIG. 7 by providing details of the command buttons 70. The command buttons that control the display of graphical objects can toggle on and off the display of the heart 78.1, cube 78.2, atrial parts model 78.4, and the patient's torso 78.5. The grid button 78.3 changes the z-coordinate elevation of the grid graphic 80.3 providing the operator/surgeon with the ability to further discern the location of the catheter tip 377 relative to the anatomical models 80 or turns the grid off”);
establishing a functional relation between three-dimensional coordinates of the positioning marks in the reference coordinate system and a functional relation between two-dimensional coordinates to be matched and a second conversion matrix, the second conversion matrix being used for indicating a conversion relation between the reference coordinate system and the absolute coordinate system (See Shachar: Figs. 7-8, and [0034], “In one embodiment, the apparatus includes a user input device called a "virtual tip" that, in addition to being a representation of the actual or physical catheter tip advancing within the patient's body, possesses a positional relationship to the catheter tip. The virtual tip includes a haptic joystick that can be manipulated by the surgeon/operator and is also designed to deliver tactile feedback to the surgeon in the appropriate axis or axes if the actual tip encounters an obstacle. In other words, the virtual tip includes a joystick-type device that allows the surgeon to guide the actual catheter tip though the patient's body. When the actual catheter tip encounters an obstacle, the virtual tip provides tactile force feedback to the surgeon to indicate the presence of the obstacle”);
adjusting parameters contained in the second conversion matrix, and calculating corresponding two-dimensional coordinates to be matched based on the functional relation until the two-dimensional coordinates to be matched match with the standard two-dimensional coordinates (See Shachar: Figs. 7-8, and [0044], “In one embodiment, operation of the catheter guidance system is as follows: i) the operator adjusts the physical position of the virtual tip, ii) a change in the virtual tip position is encoded and provided along with data from the detector system and a 6-DOF sensor to a control system, iii) the control system generates servo-system commands that are sent to a servo system control apparatus, iv) the servo system control apparatus operates the servo mechanisms to adjust the force (B) of one or more electromagnet clusters. The position of the actual magnetic catheter tip within the patient's body to change, v) the new position of the actual catheter tip is then sensed by the detector and the position of a plurality of fiducial markers are sensed by the 6-DOF sensor, thereby allowing synchronization and superimposing of the catheter position on an image produced by fluoroscopy and/or other imaging modality, and vi) providing feedback to the servo system control apparatus and to operator interface and updating the displayed image of the actual catheter tip position in relation to the patient's internal body structures”); and
determining the first conversion matrix according to the parameters corresponding to the two-dimensional coordinates to be matched that match with the standard two­ dimensional coordinates (See Shachar: Fig. 18, and [0201], “FIG. 18 is the general form of the transformation matrix for rotation about an arbitrary axis (left-handed coordinates), Rot (u,v,w,th) 12.501. Rot (u,v,w,th) 12.501 rotates any vector or point about the vector &lt;u,v,w&gt;by angle th. This is used to rotate the fiducial fixed axes 400 to the current fiducial axes 300 in six standard yaw, pitch, and roll rotations. First, the fiducial fixed orientation is unrotated relative to a global coordinate alignment 100, and then is rotated to the current fiducial sensor orientation 300. The matrix multiplication of these rotations gives the global orientation matrix, GO 12.500. When multiplied by the global orientation matrix, GO 12.500, three dimensional virtual models 80, location points, and vectors are converted from the global coordinate system 100 to the local coordinate system 200”).
Regarding claim 12, Simmons, Wells, and Shachar teach all the features with respect to claim 11 as outlined above. Further, Simmons teaches that the computer program product of claim 11, wherein the determining of the two- dimensional coordinates to be matched, match with the standard two-dimensional coordinates, when a two-norm between the two-dimensional coordinates to be matched and the standard two-dimensional coordinates is not greater than a preset threshold (See Simmons: Fig. 1, and [0624], “Using the means described above or any of the many alternative programmatic and device supported means for locating an appropriate action script and a congruent position in it relative to the user's current activity and keeping up with or following that script as the user walks, etc. all of which are applicable to a variety of similar applications of the current invention, the assistive clothing can passively, as in passive fall and spasm protection above, "jump in" when needed to correct a defective gait. The assistive clothing's software, following the progress of a user through a congruent script, continuously compares each joint's positional data against that of the script's NewPosition values to obtain a difference. That simple numerical difference is then compared with a tolerance that may be, by implementer preference, a general set of norms (like a percentage of deviation) or a table of norms with a tolerance unique to each joint within each action type. If the difference in the current position with the recorded congruent position in the action script exceeds the norm tolerance, the assistive clothing engages (in the embodiment described earlier the actuator clutch engages), quickly moves that joint to the appropriate position and then, typically, immediately disengages”).
Regarding claim 13, Simmons, Wells, and Shachar teach all the features with respect to claim 9 as outlined above. Further, Simmons teaches that the computer program product of claim 9, wherein the guiding channel keeps a contact status with a preset target spot in the affected limb, and the obtaining the posture change data of the guiding channel further comprises: obtaining angle change data of the guiding channel relative to each coordinate axis of the reference coordinate system (See Simmons: Figs. 16A-B, and [0046], “FIG. 16A illustrates another viewer embodiment where the beam splitter which, like all the beam splitters in these illustrations, is optionally vacuum coated with aluminum or other partially reflective surface allowing higher signal-to-outside-view ratio. Here, the axis of rotation of the hideable beam splitter is perpendicular to the paper. The beam splitter can be parked either against the image source above or against the inside of the glasses lens when imaging is not active. FIG. 16B is a top view illustrating an embodiment providing substantially more panorama of view. On the left the two beam splitters (shown in retracted form) appear rectangular from the top. They may, in fact, be rectangular but a slightly concave to the user beam-splitter embodiment can provide field of view improvements particularly for some advanced imaging options illustrated in FIG. 17. On the right of FIG. 16B, the LCD or other image source above the beam splitter is shown taking up, potentially, all the area between the forward glasses rim and the forehead and thus greatly increasing the potential field of view, amount of data displayable and resolution. The angle of the image source and the beam splitter can be modified to further increase the image source area including angling the forward edge up on the axis perpendicular to the paper (along with the connected beam splitter making the imaging area potentially deeper without reaching forward of the glasses frame) or rotating the rear of the image source upwards resting higher against the forehead which also increases the potential size of the display. When that is done, the angle of the beam splitter is changed to correct the image to the eye and digital enhancement of the pre-transmitted image is used to pre-balance any warping or compressed images due to sharpness of angle”).
Regarding claim 14, Simmons, Wells, and Shachar teach all the features with respect to claim 13 as outlined above. Further, Simmons teaches that the computer program product of claim 13, wherein the adjusting of the posture of the virtual guiding channel according to the posture change data further comprises:
obtaining coordinate information of the guiding channel after adjustment in the reference coordinate system according to the angle change data and the original position information of the guiding channel in the reference coordinate system (See Simmons: Fig. 1, and [0153], “For the moment we are considering and calculating a single coordinate in that system of all possible positions for a joint that processing means has just selected for testing and advanced us to. In this example these retraction values can be integers whose scalar value is reflective of the breadth of one of the stepper or servo motor's micro-steps. Now, at this particular coordinate point in the universe of all possible angles and directions of the joint, we would like to know how to apply a perfectly offsetting force that would not move the joint from it's soon-to-be achieved position but would simply anchor it with calculated tension. Since the geometry of the position will almost always require that no two tendons have the same additive retraction (which is further complicated by the vagaries of the unique joint), this optional form of calculation by testing is a practical means in an effective embodiment to see what that complex set of relationships would actually be”);
determining the coordinate information of the guiding channel after adjustment in the absolute coordinate system according to the coordinate information of the guiding channel after adjustment in the reference coordinate system and the conversion relation between the reference coordinate system and the absolute coordinate system (See Simmons: Figs. 3A-B, and [0089], “The optional use of these clutch-based and/or other obvious means to selectively engage either or both spindles with or without brakes all responsive to computing means makes it possible to automatically adjust not only the position and tension of the tendon for automatic configuration and equipment positional adjustment but also provides means to adjust the amount of distending of the elastic means. This makes it possible for the current invention to programmatically adjust the length of tendons to a user's body for a custom prosthetics fit and also balance the ratio of actuator load to elastic support to desired control power and efficiency relative to the user's weight or even what the user is doing at the moment. The device is, in that embodiment, selectively adjustable even on-the-fly (in the midst of an operation or a transition to provide context-sensitive functionality) to switch anywhere from maximum power exerted on the strong side to degrees of added economy. These adjustment capabilities also open the door to a vast array of options, most programmatically controllable, such as the ability to disengage the elastic means for exceptional or accidental circumstances, make custom and even context sensitive adjustments to elastic means' strength, and even "jacking" up the distention (and thus the potential strength) of the elastic means well above the power of the actuation means to so distend it for special actions by choosing to effect that excess distention during points in a stroke where the weight of the limb being controlled contributes its weight to the process”); and
adjusting the posture of the virtual guiding channel according to the coordinate information of the guiding channel after adjustment in the absolute coordinate system (See Simmons: Figs. 3A-B, and [0263], “Now, for example, we can create a catalogued procedure to move from such a standard seated position to a standing position. This, of course, can involve hundreds to thousands of steps for each active joint. To show one means for one script to call another, we added a 7th record to the sample just above which identifies the script identified by ActionCode=100 which brings us to the sample script below. Thus the user chose a script that both corrected seating posture to a standardized position and then called the following standing script”).
Regarding claim 15, Simmons, Wells, and Shachar teach all the features with respect to claim 1 as outlined above. Further, Simmons teaches that a posture display system of a guiding channel, comprising: 
a guiding channel (See Simmons: Figs. 3A-B, and [0082], “FIG. 3A are embedded in the underside of the molded shoulder pads also providing simple cable guiding channels in the molded form”);
a display device connected to the guiding channel (See Simmons: Fig. 9, and [0040], “FIG. 9 adds a touchpad or mousepad for the tongue to the device of FIG. 8 and also displays flat, contact, heat and/or galvanic response sensitive keys requiring less user effort. This illustration also displays the optional fully removable assembly which fits into the user's mouth like an orthodontist's retainer. Stiffer connective wires and/or a stronger connective sheath connect the keys and the touchpad with the full connective assembly allowing easy removal for charging, cleaning, exchanging, etc.”), comprising;
a display screen for displaying a virtual guiding channel and a three-dimensional affected limb image (See Simmons: Fig. 18, and [0048], “FIG. 18 supports the description below of the user viewing means as applied to on-screen navigation aids. It illustrates an example of two bars, one reflecting the desired yaw of the user and the other the actual yaw of the user's main torso and how the user places the head yaw bar over the area in the user's field of view that is the destination and the visual image as the equipment responds as the user also continues to respond over time”);
a processor (See Simmons: Fig. 1, and [0110], “Thus, the assembly can be alternately, synchronously or in a serial pattern opened/expanded at both front and back in a graduated fashion by rotating bearing screws under the command of the processor to selectively loosen and tighten the grip to grab tight just prior to a load bearing portion of the stroke or, at idle times in addition to similar tensioning and loosening of tendons for the same purpose, to promote circulation and comfort by massage and aeration (as it expands the vacuum draws fresh air in and at compression it expels the now heated air)”); and
a memory for storing instructions executable by the processor; wherein the processor is configured to realize step of the method defined by claim 1 (See Simmons: Figs. 1-7, and [0170], “The process for data capture is congruent to and accomplished in combination with the foundational patent "Natural Robot Control" 09/960,294 by John Simmons and the provisional application that preceded it, 60/234,191. To relate the data capture process of the current invention to the foundational patent, it is useful to think of the referenced patent's "local" data capture of it's user modeled actions as the action modeling session that is recorded in the current invention since essentially the same process occurs in the current invention except that, instead of the local processing means transmitting KCM's (the Key Control Measures described in the referenced patent) to the remote, these KCM'S stop short of transmission and are stored in local memory as steps, tiny timeslices of full body, simultaneous movements. Similarly, references in the referenced patent to information received by the remote and what was done with it relate directly to the user of the current invention who "receives" data from a previously modeled session and recognizes and responds to deviations between the current and recorded positions”).
Regarding claim 16, Simmons, Wells, and Shachar teach all the features with respect to claim 2 as outlined above. Further, Simmons teaches that a posture display system of a guiding channel, comprising:
a guiding channel (See Simmons: Figs. 3A-B, and [0082], “FIG. 3A are embedded in the underside of the molded shoulder pads also providing simple cable guiding channels in the molded form”);
a display device connected to the guiding channel (See Simmons: Fig. 9, and [0040], “FIG. 9 adds a touchpad or mousepad for the tongue to the device of FIG. 8 and also displays flat, contact, heat and/or galvanic response sensitive keys requiring less user effort. This illustration also displays the optional fully removable assembly which fits into the user's mouth like an orthodontist's retainer. Stiffer connective wires and/or a stronger connective sheath connect the keys and the touchpad with the full connective assembly allowing easy removal for charging, cleaning, exchanging, etc.”), comprising:
a display screen for displaying a virtual guiding channel and a three-dimensional affected limb image (See Simmons: Fig. 18, and [0048], “FIG. 18 supports the description below of the user viewing means as applied to on-screen navigation aids. It illustrates an example of two bars, one reflecting the desired yaw of the user and the other the actual yaw of the user's main torso and how the user places the head yaw bar over the area in the user's field of view that is the destination and the visual image as the equipment responds as the user also continues to respond over time”);
a processor (See Simmons: Fig. 1, and [0110], “Thus, the assembly can be alternately, synchronously or in a serial pattern opened/expanded at both front and back in a graduated fashion by rotating bearing screws under the command of the processor to selectively loosen and tighten the grip to grab tight just prior to a load bearing portion of the stroke or, at idle times in addition to similar tensioning and loosening of tendons for the same purpose, to promote circulation and comfort by massage and aeration (as it expands the vacuum draws fresh air in and at compression it expels the now heated air)”); and
a memory for storing instructions executable by the processor; wherein the processor is configured to realize step of the method defined by claim 2 (See Simmons: Figs. 1-7, and [0170], “The process for data capture is congruent to and accomplished in combination with the foundational patent "Natural Robot Control" 09/960,294 by John Simmons and the provisional application that preceded it, 60/234,191. To relate the data capture process of the current invention to the foundational patent, it is useful to think of the referenced patent's "local" data capture of it's user modeled actions as the action modeling session that is recorded in the current invention since essentially the same process occurs in the current invention except that, instead of the local processing means transmitting KCM's (the Key Control Measures described in the referenced patent) to the remote, these KCM'S stop short of transmission and are stored in local memory as steps, tiny timeslices of full body, simultaneous movements. Similarly, references in the referenced patent to information received by the remote and what was done with it relate directly to the user of the current invention who "receives" data from a previously modeled session and recognizes and responds to deviations between the current and recorded positions”).
Regarding claim 17, Simmons, Wells, and Shachar teach all the features with respect to claim 3 as outlined above. Further, Simmons teaches that a posture display system of a guiding channel, comprising: 
a guiding channel (See Simmons: Figs. 3A-B, and [0082], “FIG. 3A are embedded in the underside of the molded shoulder pads also providing simple cable guiding channels in the molded form”);
a display device connected to the guiding channel (See Simmons: Fig. 9, and [0040], “FIG. 9 adds a touchpad or mousepad for the tongue to the device of FIG. 8 and also displays flat, contact, heat and/or galvanic response sensitive keys requiring less user effort. This illustration also displays the optional fully removable assembly which fits into the user's mouth like an orthodontist's retainer. Stiffer connective wires and/or a stronger connective sheath connect the keys and the touchpad with the full connective assembly allowing easy removal for charging, cleaning, exchanging, etc.”), comprising:
a display screen for displaying a virtual guiding channel and a three-dimensional affected limb image (See Simmons: Fig. 18, and [0048], “FIG. 18 supports the description below of the user viewing means as applied to on-screen navigation aids. It illustrates an example of two bars, one reflecting the desired yaw of the user and the other the actual yaw of the user's main torso and how the user places the head yaw bar over the area in the user's field of view that is the destination and the visual image as the equipment responds as the user also continues to respond over time”);
a processor (See Simmons: Fig. 1, and [0110], “Thus, the assembly can be alternately, synchronously or in a serial pattern opened/expanded at both front and back in a graduated fashion by rotating bearing screws under the command of the processor to selectively loosen and tighten the grip to grab tight just prior to a load bearing portion of the stroke or, at idle times in addition to similar tensioning and loosening of tendons for the same purpose, to promote circulation and comfort by massage and aeration (as it expands the vacuum draws fresh air in and at compression it expels the now heated air)”); and
a memory for storing instructions executable by the processor; wherein the processor is configured to realize step of the method defined by claim 3 (See Simmons: Figs. 1-7, and [0170], “The process for data capture is congruent to and accomplished in combination with the foundational patent "Natural Robot Control" 09/960,294 by John Simmons and the provisional application that preceded it, 60/234,191. To relate the data capture process of the current invention to the foundational patent, it is useful to think of the referenced patent's "local" data capture of it's user modeled actions as the action modeling session that is recorded in the current invention since essentially the same process occurs in the current invention except that, instead of the local processing means transmitting KCM's (the Key Control Measures described in the referenced patent) to the remote, these KCM'S stop short of transmission and are stored in local memory as steps, tiny timeslices of full body, simultaneous movements. Similarly, references in the referenced patent to information received by the remote and what was done with it relate directly to the user of the current invention who "receives" data from a previously modeled session and recognizes and responds to deviations between the current and recorded positions”).
Regarding claim 18, Simmons, Wells, and Shachar teach all the features with respect to claim 4 as outlined above. Further, Simmons teaches that a posture display system of a guiding channel, comprising: 
a guiding channel (See Simmons: Figs. 3A-B, and [0082], “FIG. 3A are embedded in the underside of the molded shoulder pads also providing simple cable guiding channels in the molded form”);
a display device connected to the guiding channel (See Simmons: Fig. 9, and [0040], “FIG. 9 adds a touchpad or mousepad for the tongue to the device of FIG. 8 and also displays flat, contact, heat and/or galvanic response sensitive keys requiring less user effort. This illustration also displays the optional fully removable assembly which fits into the user's mouth like an orthodontist's retainer. Stiffer connective wires and/or a stronger connective sheath connect the keys and the touchpad with the full connective assembly allowing easy removal for charging, cleaning, exchanging, etc.”), comprising:
a display screen for displaying a virtual guiding channel and a three-dimensional affected limb image (See Simmons: Fig. 18, and [0048], “FIG. 18 supports the description below of the user viewing means as applied to on-screen navigation aids. It illustrates an example of two bars, one reflecting the desired yaw of the user and the other the actual yaw of the user's main torso and how the user places the head yaw bar over the area in the user's field of view that is the destination and the visual image as the equipment responds as the user also continues to respond over time”);
a processor (See Simmons: Fig. 1, and [0110], “Thus, the assembly can be alternately, synchronously or in a serial pattern opened/expanded at both front and back in a graduated fashion by rotating bearing screws under the command of the processor to selectively loosen and tighten the grip to grab tight just prior to a load bearing portion of the stroke or, at idle times in addition to similar tensioning and loosening of tendons for the same purpose, to promote circulation and comfort by massage and aeration (as it expands the vacuum draws fresh air in and at compression it expels the now heated air)”); and
a memory for storing instructions executable by the processor; wherein the processor is configured to realize step of the method defined by claim 4 (See Simmons: Figs. 1-7, and [0170], “The process for data capture is congruent to and accomplished in combination with the foundational patent "Natural Robot Control" 09/960,294 by John Simmons and the provisional application that preceded it, 60/234,191. To relate the data capture process of the current invention to the foundational patent, it is useful to think of the referenced patent's "local" data capture of it's user modeled actions as the action modeling session that is recorded in the current invention since essentially the same process occurs in the current invention except that, instead of the local processing means transmitting KCM's (the Key Control Measures described in the referenced patent) to the remote, these KCM'S stop short of transmission and are stored in local memory as steps, tiny timeslices of full body, simultaneous movements. Similarly, references in the referenced patent to information received by the remote and what was done with it relate directly to the user of the current invention who "receives" data from a previously modeled session and recognizes and responds to deviations between the current and recorded positions”).
Regarding claim 19, Simmons, Wells, and Shachar teach all the features with respect to claim 5 as outlined above. Further, Simmons teaches that a posture display system of a guiding channel, comprising: 
a guiding channel (See Simmons: Figs. 3A-B, and [0082], “FIG. 3A are embedded in the underside of the molded shoulder pads also providing simple cable guiding channels in the molded form”);
a display device connected to the guiding channel (See Simmons: Fig. 9, and [0040], “FIG. 9 adds a touchpad or mousepad for the tongue to the device of FIG. 8 and also displays flat, contact, heat and/or galvanic response sensitive keys requiring less user effort. This illustration also displays the optional fully removable assembly which fits into the user's mouth like an orthodontist's retainer. Stiffer connective wires and/or a stronger connective sheath connect the keys and the touchpad with the full connective assembly allowing easy removal for charging, cleaning, exchanging, etc.”), comprising:
a display screen for displaying a virtual guiding channel and a three-dimensional affected limb image (See Simmons: Fig. 18, and [0048], “FIG. 18 supports the description below of the user viewing means as applied to on-screen navigation aids. It illustrates an example of two bars, one reflecting the desired yaw of the user and the other the actual yaw of the user's main torso and how the user places the head yaw bar over the area in the user's field of view that is the destination and the visual image as the equipment responds as the user also continues to respond over time”);
a processor (See Simmons: Fig. 1, and [0110], “Thus, the assembly can be alternately, synchronously or in a serial pattern opened/expanded at both front and back in a graduated fashion by rotating bearing screws under the command of the processor to selectively loosen and tighten the grip to grab tight just prior to a load bearing portion of the stroke or, at idle times in addition to similar tensioning and loosening of tendons for the same purpose, to promote circulation and comfort by massage and aeration (as it expands the vacuum draws fresh air in and at compression it expels the now heated air)”); and
a memory for storing instructions executable by the processor; wherein the processor is configured to realize step of the method defined by claim 5 (See Simmons: Figs. 1-7, and [0170], “The process for data capture is congruent to and accomplished in combination with the foundational patent "Natural Robot Control" 09/960,294 by John Simmons and the provisional application that preceded it, 60/234,191. To relate the data capture process of the current invention to the foundational patent, it is useful to think of the referenced patent's "local" data capture of it's user modeled actions as the action modeling session that is recorded in the current invention since essentially the same process occurs in the current invention except that, instead of the local processing means transmitting KCM's (the Key Control Measures described in the referenced patent) to the remote, these KCM'S stop short of transmission and are stored in local memory as steps, tiny timeslices of full body, simultaneous movements. Similarly, references in the referenced patent to information received by the remote and what was done with it relate directly to the user of the current invention who "receives" data from a previously modeled session and recognizes and responds to deviations between the current and recorded positions”).
Regarding claim 20, Simmons, Wells, and Shachar teach all the features with respect to claim 6 as outlined above. Further, Simmons teaches that a posture display system of a guiding channel, comprising: 
a guiding channel (See Simmons: Figs. 3A-B, and [0082], “FIG. 3A are embedded in the underside of the molded shoulder pads also providing simple cable guiding channels in the molded form”);
a display device connected to the guiding channel (See Simmons: Fig. 9, and [0040], “FIG. 9 adds a touchpad or mousepad for the tongue to the device of FIG. 8 and also displays flat, contact, heat and/or galvanic response sensitive keys requiring less user effort. This illustration also displays the optional fully removable assembly which fits into the user's mouth like an orthodontist's retainer. Stiffer connective wires and/or a stronger connective sheath connect the keys and the touchpad with the full connective assembly allowing easy removal for charging, cleaning, exchanging, etc.”), comprising:
a display screen for displaying a virtual guiding channel and a three-dimensional affected limb image (See Simmons: Fig. 18, and [0048], “FIG. 18 supports the description below of the user viewing means as applied to on-screen navigation aids. It illustrates an example of two bars, one reflecting the desired yaw of the user and the other the actual yaw of the user's main torso and how the user places the head yaw bar over the area in the user's field of view that is the destination and the visual image as the equipment responds as the user also continues to respond over time”);
a processor (See Simmons: Fig. 1, and [0110], “Thus, the assembly can be alternately, synchronously or in a serial pattern opened/expanded at both front and back in a graduated fashion by rotating bearing screws under the command of the processor to selectively loosen and tighten the grip to grab tight just prior to a load bearing portion of the stroke or, at idle times in addition to similar tensioning and loosening of tendons for the same purpose, to promote circulation and comfort by massage and aeration (as it expands the vacuum draws fresh air in and at compression it expels the now heated air)”); and
a memory for storing instructions executable by the processor; wherein the processor is configured to realize step of the method defined by claim 6 (See Simmons: Figs. 1-7, and [0170], “The process for data capture is congruent to and accomplished in combination with the foundational patent "Natural Robot Control" 09/960,294 by John Simmons and the provisional application that preceded it, 60/234,191. To relate the data capture process of the current invention to the foundational patent, it is useful to think of the referenced patent's "local" data capture of it's user modeled actions as the action modeling session that is recorded in the current invention since essentially the same process occurs in the current invention except that, instead of the local processing means transmitting KCM's (the Key Control Measures described in the referenced patent) to the remote, these KCM'S stop short of transmission and are stored in local memory as steps, tiny timeslices of full body, simultaneous movements. Similarly, references in the referenced patent to information received by the remote and what was done with it relate directly to the user of the current invention who "receives" data from a previously modeled session and recognizes and responds to deviations between the current and recorded positions”).




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612